Order entered March 25, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01659-CV

                        ESTATE OF CLOYD D. YOUNG, DECEASED

                            On Appeal from the Probate Court No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. PR-09-02344-1

                                             ORDER
       The Court has before it appellant’s March 21, 2014 unopposed motion to suspend oral

argument to allow time to finalize the parties’ settlement agreement. The motion states the

parties have signed a settlement agreement and have a hearing set in the trial court on March 27,

2014 to prove up the agreement. We GRANT the motion as follows.

       The appeal will be submitted without oral argument on Wednesday, March 26, 2014.

       We ABATE the appeal for thirty days to allow the parties to complete their settlement

agreement. The appeal will be reinstated on April 25, 2014 or when a motion to dismiss is filed,

whichever is earlier. If the parties do not file a motion to dismiss by April 25, 2014, the appeal

will proceed to disposition on the parties’ briefs.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE